DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022 has been entered.

Status of Claims
Claims 1, 3, 4, 7-9, 11, 12, 14, 15, and 18 are pending in the current application.
Claim 1 is amended in the current application.
Claims 2, 5, 6, 10, 13, 16, and 17 are canceled in the current application.

Response to Arguments
Applicant's amendments and remarks filed on June 28, 2022 have been fully considered.
Applicant argues that Clapper, Ha, Wang, and Kobayashi fail to teach or suggest the newly amended invention of claim 1.
This argument is considered moot.  New grounds of rejection have been established below.  Clapper, Ha, Wang, and Kobayashi are no longer relied upon in the grounds of rejection.  Therefore, all arguments pertaining to Clapper, Ha, Wang, and Kobayashi are considered moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7-9, 11, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Inui et al. (JP 2017-095653 A, herein English machine translation utilized for all citations) in view of Suwa et al. (US 2017/0240782 A1).
Regarding Claims 1 and 3, Inui teaches an adhesive composition for a foldable (flexible/bendable) display (Inui, [0001]-[0004], [0015], [0020]-[0026], [0088], [0168]-[0170], [0221]).  Inui teaches the adhesive composition comprises a (meth)acrylic ester copolymer that is formed by thermo-polymerization (i.e. a thermocurable resin) having a glass transition temperature (Tg) that can be -70oC (Inui, [0015], [0025]-[0026], [0089]-[0090]) and a crosslinking agent (Inui, [0097]-[0116]).  Inui’s glass transition temperature (Tg) of -70oC overlaps with the claimed range of -70oC or lower, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Inui teaches the (meth)acrylic ester copolymer (thermocurable resin) comprises an (a4) unit derived from a compound represented by Formula (4) that includes an O atom and at least one unshared electron pair, where R4 is an alkoxyalkyl group or –(A-O)n-X with A as an alkylene group and X as an alkyl group with n being preferably 1-4; and where (a4) units preferably include monomers of ethoxyethyl (meth)acrylate and ethoxy-diethylene glycol (meth)acrylate (Inui, [0015], [0071]-[0086], Formula 4); where these monomers satisfy Chemical Formula 1 of claims 1 and 3 with R1 = ethyleneoxy, R2 = H or methyl, R3 = ethoxy, and m = 1 or 2.  It would have been obvious to specifically select and try these preferred (a4) units from the finite group of suitable (a4) units disclosed by Inui with a predictable and reasonable expectation of success (Inui, [0084], MPEP 2143).  Inui teaches the (a4) units are included in an amount of 0-90 mass% (Inui, [0085]-[0086]).  Inui’s (a4) content overlaps with the claimed range of 20-98 parts by weight relative to 100 parts of thermocurable resin, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Inui teaches the (meth)acrylic ester copolymer (thermocurable resin) comprises other units (a1), (a2), and (a3) derived from compounds that include an acrylate group, where these units are included in amounts of (a1) = 9.9-99.9 mass%; (a2) = 0.1-15 mass%; (a3) = 0-19.9 mass% (Inui, [0015]).  Inui’s (a1), (a2), and (a3) content ranges taken individually or cumulatively overlap the claimed range of 2-80 parts by weight relative to 100 parts of thermocurable resin, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Inui teaches the adhesive composition after curing/crosslinking has a storage elastic modulus at -20oC of 1x105 Pa or less, and has a storage elastic modulus at 85oC of 1x104 Pa or more (Inui, [0099], [0134]-[0138]).  Inui’s storage elastic modulus at -20oC overlaps with the claimed range of 1.4x104-3.9x105 Pa, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Inui’s storage elastic modulus at 85oC completely encompasses the claimed range of 1.4x104-3.9x105 Pa, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Although Inui measures storage modulus at different temperature values than the claimed values of -30oC and 60oC, Inui’s adhesive composition includes components and contents that establish a prima facie case of obviousness over the claimed adhesive composition as described above.  Therefore, if Inui’s adhesive composition storage elastic modulus was tested at the claimed temperatures, one of ordinary skill in the art would reasonably predict to achieve results that at least establish a prima facie case of obviousness over the claimed storage modulus properties with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01).

    PNG
    media_image1.png
    147
    516
    media_image1.png
    Greyscale

Inui – Formula (4)
Inui remains silent regarding a relative dielectric constant of 4 or greater at 25oC, 60% RH, and 100 kHz.
Suwa, however, teaches an optically clear adhesive for a display device and/or touch panel exhibiting a high dielectric constant that comprises a (meth)acrylic ester copolymer formed with a poly(alkyleneoxy) (meth)acrylate represented by Formula (1) (Suwa, [0001]-[0002], [0015]-[0026]), where Formula (1) satisfies Chemical Formula 1 of claims 1 and 3 (and is substantially identical to Inui’s (a4) unit Formula (4) discussed above).  Suwa teaches the poly(alkyleneoxy) (meth)acrylate is added in an amount of 5-50 mass% to achieve viscoelastic characteristics suitable for an optically clear adhesive while having a high dielectric constant (Suwa, [0033]-[0036]).  Suwa teaches the dielectric constant of the optically clear adhesive is at least 8.0 at 25oC, 60% RH, and 100 kHz in accordance with JIS K 6911:1995 (Suwa, [0058]).  Suwa’s dielectric constant range is completely encompassed within the claimed range of 4 or greater, and therefore, completely satisfies the claimed range (see MPEP 2131.03).

    PNG
    media_image2.png
    27
    306
    media_image2.png
    Greyscale

Suwa – Formula (1)
Since Inui and Suwa both disclose adhesive compositions for display devices comprising alkyleneoxy (meth)acrylate-type monomer units, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Inui’s adhesive composition to exhibit a high dielectric constant by controlling monomer content/ratios according to Suwa’s guidance to achieve an adhesive that achieves excellent optical characteristics, sufficient touch sensor sensitivity, operational stability, efficient energy utilization, and excellent balance of cohesive and adhesive strength as taught by Suwa (Suwa, [0011], [0058]-[0059]).
Regarding Claim 4, modified Inui teaches the crosslinking agent is preferably added to the adhesive composition in an amount of 0.01 to 1 parts by mass (Inui, [0097]).  Inui’s range is completely encompassed within the claimed range, and therefore, satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 7, modified Inui teaches the (meth)acrylic ester copolymer (thermocurable resin) weight average molecular weight is more than 1,000,000 to less than 2,500,000 (Inui, [0015]).  Inui’s range completely and closely encompasses the claimed range of 1,000,000 to 2,000,000, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claims 8, 14, 15, and 18, modified Inui teaches a cured and dried adhesive film formed from the adhesive composition discussed above that is for a foldable (flexible/bendable) display (Inui, [0001]-[0004], [0015], [0020]-[0026], [0088], [0127]-[0133], [0168]-[0170], [0221]).
Regarding Claim 9, modified Inui teaches the adhesive film has thickness of preferably 10-120 µm (Inui, [0133]).  Inui’s range completely encompasses the claimed range of 10-50 µm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 11, modified Inui teaches a foldable (flexible/bendable) display comprising the adhesive film discussed above for claim 8 (Inui, [0001]-[0004], [0020]-[0026], [0088], [0127], [0133], [0168]-[0170], [0221]).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Inui et al. (JP 2017-095653 A, herein English machine translation utilized for all citations) in view of Suwa et al. (US 2017/0240782 A1) as applied to claims 1 and 8 above, and further in view of Breedlove et al. (US 2018/0061893 A1).
Regarding Claims 11 and 12, modified Inui teaches the cured and dried adhesive film formed from the adhesive composition discussed above for claims 1 and 8 that is for a foldable (flexible/bendable) display (Inui, [0001]-[0004], [0015], [0020]-[0026], [0088], [0127]-[0133], [0168]-[0170], [0221]).  Modified Inui also teaches the adhesive film exhibits high dielectric constant and provides excellent optical characteristics, sufficient touch sensor sensitivity, operational stability, and efficient energy utilization for use with a touch panel (Suwa, [0015], [0025], [0058]).
Modified Inui remains silent regarding a foldable display having a structure where the adhesive film is provided between a cover window and a touch panel, or is provided between a touch panel and a display panel.
Breedlove, however, teaches a foldable display comprising a cover window, an adhesive coupling layer 12, a touch sensor panel 14, an adhesive coupling layer 16, and a display panel 18/20 (Breedlove, [0001]-[0002], [0005], [0009], [0024], Fig 1).  Breedlove teaches the adhesive coupling layers can be optically clear pressure sensitive adhesives that may be acrylate based adhesives; the adhesive coupling layers can have thickness of 25-100 µm; and the adhesive coupling layers can have a modulus at room temperature of more than 150 kPa (1.5x105 Pa) to less than 1 Mpa (1x106 Pa) (Breedlove, [0039]-[0042]).

    PNG
    media_image3.png
    402
    472
    media_image3.png
    Greyscale

Breedlove – Figure 1
Since modified Inui and Breedlove both disclose flexible display device comprising pressure sensitive acrylate based adhesives, both disclose adhesive layers having similar thicknesses (Inui: 10-120 µm at [0133]; Breedlove: 25-100 µm at [0040]), and both disclose adhesive layers exhibiting similar modulus properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized modified Inui’s adhesive layers as Breedlove’s adhesive coupling layers to yield a foldable display device with adhesive layers that do not dewet or form air gaps during bending as taught by Breedlove (Breedlove, [0040]), that also exhibit excellent adhesive strength, do not peel or float under various bending durability conditions as taught by Inui (Inui, [0009]), and that provide excellent optical characteristics, sufficient touch sensor sensitivity, operational stability, and efficient energy utilization with a touch panel as taught by Suwa (Suwa, [0015], [0025], [0058]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782